DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 22-35 are pending (claim set as filed on 05/17/2022).
	
Priority
	This application filed on 01/31/2018 has a provisional application no. 62/452,747 filed on 01/31/2017.

Withdrawal of Rejections
The response and amendments filed on 05/17/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous §112(b) indefiniteness rejection are withdrawn necessitated by Applicant’s corrections. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC §101, Subject Matter Eligibility
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-35 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter (based on the 2019 Revised Patent Subject Matter Eligibility Guidance).

STEP 1: Is the claim directed to a process, machine, manufacture, or a composition of matter?
YES, the claims are directed to a composition of matter.

STEP 2A PRONG ONE: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	YES, the claims recite a nature based product which falls under the judicial exceptions of a law of nature and a natural phenomenon (i.e. the courts have held that “products of nature” fall under the laws of nature or natural phenomena exceptions).
	Claim interpretations: under the broadest reasonable interpretation (BRI), the claims are interpreted to be a nature based product because it is a composition of matter that is obtained from a natural human tissue source (e.g. claims 28-29). The claims recite a naturally occurring scaffold extracted from a tissue and base claim 30 in particular recites “which mimics that of natural tissue” (emphasis added). Thus, it implies that the claims are substantially similar to what occurs in nature. The claim term “polymeric material” reads on naturally occurring collagen or glycosaminoglycans and a solvent reads on water. The term “engineered” has been reviewed against the instant specification and does not have a definition and thereby, given its plain meaning (MPEP 2111.01) which does not necessarily overcome the subject matter eligibility requirements. 

PRONG TWO: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	NO, the exception is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. In other words, the claims are not markedly different from what occurs in nature. Ineligible nature-based products are either: (i) naturally occurring, or (ii) not naturally occurring but do not have markedly different characteristics from any naturally occurring counterpart. They are “product of nature” exceptions. There are limitations (e.g. biological or pharmaceutical functions/activities, chemical and physical properties, phenotype, or structure and form) that shows a marked difference from a natural product. 

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
NO, the claimed invention is directed to a law of nature and natural phenomenon without significantly more. In other words, the claims are not markedly different from what occurs in nature. Ineligible nature-based products are either: (i) naturally occurring, or (ii) not naturally occurring but do not have markedly different characteristics from any naturally occurring counterpart. They are “product of nature” exceptions. 
Therefore, the claims, as a whole, are considered as a natural product of nature which is a  judicially recognized exception without amounting to significantly more from what occurs in nature and thus, are not eligible subject matter under 35 U.S.C. §101.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 05/17/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the subject matter eligibility requirements. 
In response to Applicant’s statement (addressing page 6 of the remarks) of “other features clarifying the man-made (i.e., “engineered”) nature of the recited scaffold”, after a careful review of the amended term “engineered” against the instant specification, there appears to only be one mention of “engineered” at ¶ [0009] of the pre-grant specification. However, there does not appear to be any special definition for the claimed term so therefore, the claimed term is given its plain meaning and under the broadest reasonable interpretation (BRI) standard (see MPEP 2111.01). In other words, the plain meaning of “engineered” means to design and build which does not mean man-made. 
Regardless of the inference of “engineered” being man-made or not, the last office action indicated that: the additional elements or a combination of elements in the claims does not impose a meaningful limit on the judicial exception. In other words, the claims are not markedly different from what occurs in nature. Ineligible nature-based products are either: (i) naturally occurring, or (ii) not naturally occurring but do not have markedly different characteristics from any naturally occurring counterpart. They are “product of nature” exceptions. Basically, the claims recites “which mimics that of a natural tissue” and throughout the instant specification (e.g. see abstract) implies that the claimed invention is substantially similar to naturally occurring tissues. The MPEP at 2106.04(b) states:
II.    PRODUCTS OF NATURE
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention.
Accordingly, it is requested that Applicants provide evidence that there are limitations (e.g. biological or pharmaceutical functions/activities, chemical and physical properties, phenotype, or structure and form) that shows a marked difference from a natural product. Said differently, adding the terms “engineered” or synthetic does not mean it is enough to make the claimed invention subject matter eligible because the analysis is based upon the claimed invention having a marked difference over its naturally occurring counterpart.  

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653